Citation Nr: 0718112	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.   
 
2.  Entitlement to an increased (compensable) rating for a 
fungus infection of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  An increased (compensable) rating 
for a fungus infection of the left ear was also denied at 
that time.  In May 2007, the veteran testified at a Board 
video conference hearing.  A motion to advance the case on 
the Board's docket was granted by the Board in May 2007.

The issue of entitlement to an increased (compensable) rating 
for a fungus infection of the left ear is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for bilateral hearing loss in August 1995, 
and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The August 1995 RO decision, which determined that new 
and material evidence was not submitted to reopen the claim 
for service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding the basis for the prior denial of service 
connection, as well as what information and evidence would 
constitute new and material evidence, and what information 
and evidence is needed to substantiate the claim for service 
connection.  The letter also advised the veteran of the 
information and evidence that must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The case was last readjudicated in August 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and an October 1945 notice 
of separation, post-service private and VA treatment records, 
post-service VA examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board denied service connection for bilateral hearing 
loss in May 1955.  In August 1995, the RO denied an 
application to reopen a claim for service connection for 
bilateral hearing loss.  Those decisions were not appealed 
and are considered final.  38 U.S.C.A. §§ 7104, 7105.  

The May 1955 Board decision denied service connection for 
bilateral hearing loss on the basis that the evidence did not 
establish that the veteran's bilateral hearing loss was in 
incurred in or aggravated by service.  The Board indicated 
that the veteran's service medical records revealed no 
evidence of the incurrence of or treatment for defective 
hearing or head trauma, and that no residuals of trauma were 
found when he was examined for discharge.  

The evidence of record at that time included an October 1945 
notice of separation which indicated that the veteran had two 
years seven months and three days of foreign and/or sea 
service.  There was no specific evidence of decorations 
evidencing combat.  

The veteran's service medical records indicate that at the 
time of the October 1942 enlistment examination, no defects 
were noted with respect to his ears and his hearing in both 
ears was 15/15, apparently on whispered voice testing.  The 
September 1945 separation examination report noted that the 
veteran had no ear defects.  Audiological evaluations at that 
time noted that his hearing in both ears was 40/40 on watch 
testing, 20/20 on coin click testing, 15/15 on whispered 
voice testing, and 15/15 on spoken voice testing.  

Post-service private and VA treatment records, including 
examination reports, showed treatment for ear disorders and 
bilateral hearing loss.  

A May 1946 statement from B. P. Houser, M.D., noted that the 
veteran complained of some deafness in the left ear and that 
he thought the deafness and pain in the ear began immediately 
after an explosion at an ammunition dump while he was in the 
service.  Dr. Houser reported that the veteran's left 
drumhead was retracted, slightly thickened, and dulled in 
appearance.  Dr. Houser indicated that a tuning fork for air 
and bone conduction was slightly below normal limits.  It was 
noted that the veteran had a deflected septum to the right 
with about an 80 percent obstruction and that such condition 
could be due to a concussion or to a chronic Eustachian 
catarrah.  

A May 1946 treatment report from Dr. H. W. Bailey noted that 
the veteran had external auditory canal irritation in the 
left ear.  

A February 1947 lay statement from a fellow soldier indicated 
that he remembered the veteran's ear ailment, that the doctor 
said it was a perforated ear drum at first, and that he was 
in the same room being treated when the doctor made such 
statement.  

A November 1948 VA examination report noted that the veteran 
reported that he had a fungus infection of the left ear 
during service.  The examiner noted that the veteran could 
hear ordinary conversation at 15/15 in both ears.  The 
diagnoses did not refer to bilateral hearing loss.  

A July 1954 VA audiological examination report noted pure 
tone thresholds in the veteran's right ear of 15, 25, 70, and 
60 decibels at 500, 1000, 2000, and 4000 Hertz.  As to the 
left ear, pure tone thresholds were 5, 15, 50, and 30 
decibels at the same frequencies.  The examiner noted that 
the veteran was service-connected for a fungus infection of 
the left ear and that the condition was quiet at that time.  
The examiner stated that the veteran's ear was not blocked 
and that his impaired hearing was not due to the fungus 
infection of the ears.    

In August 1995, the RO denied an application to reopen a 
claim for service connection for bilateral hearing loss on 
the basis that the evidence submitted in connection with the 
claim did not constitute new and material evidence because it 
was not directly relevant to the issue considered.  The RO 
noted that treatment records dated from December 1994 to July 
1995 were negative for any evidence of defective hearing 
either incurred in or aggravated by service, or of any 
evidence of defective hearing manifested to a compensable 
degree within one year after separation from active duty.  
The RO indicated that, therefore, such evidence was not 
considered new and material evidence sufficient to warrant 
reconsideration of the previously denied claim.  

Of record at that time included the evidence discussed above, 
as well as an October 1973 VA treatment entry which noted 
that otoscopically, the veteran's ears were normal.  The 
examiner stated that an audiogram revealed sensorineural 
hearing loss and that a hearing aid was indicated for the 
left ear.  

A January 1995 VA treatment entry noted that the veteran had 
increased ear wax and altered hearing.  It was noted that the 
veteran complained of itching in both ears.  The report noted 
that the veteran's tympanic membranes were intact with 
minimal cerumen.  

The evidence received since the August 1995 RO decision 
includes additional VA treatment records, a September 2004 VA 
ears, nose, and throat examination report, and statements and 
testimony from the veteran.  These records contain evidence 
of treatment, including recent treatment, for disorders 
including bilateral hearing loss.  


A September 2004 VA ears, nose, and throat examination report 
indicated that the veteran's claims file was not available 
for review.  It was noted that the veteran was in the Navy 
Seabees from 1943 to 1944.  The veteran stated that he was in 
Guadalcanal and he reported to sick bay one time after an 
explosion where he felt there was some decreased hearing.  He 
reported that the examining doctor gave him some "stuff" 
and told him that he had a left tympanic membrane 
perforation.  The veteran indicated that he threw away the 
report.  The impression was a grossly normal ears, nose and 
throat examination.  The examiner stated that there was no 
history of any chronic otitis, draining ears, or tympanic 
membrane perforation.  The examiner commented that the 
veteran did have some difficulty hearing, but that he felt 
that such was just due to his age and presbycusis, which was 
hearing with aging.  The examiner specifically remarked that 
the impression was that the veteran did not have any ears, 
nose, or throat disease process related to his military 
service and that any hearing loss was most likely due to 
presbycusis or hearing loss with aging.  

An October 2004 VA treatment entry noted that an audiogram 
indicated some change in hearing acuity and that the 
veteran's present hearing aids were no longer adequate.  It 
was reported that the otoscopic examination was unremarkable.  

The Board notes that the additional VA treatment records, 
including the September 2004 VA ears, nose, and throat 
examination report, with additional diagnoses of bilateral 
hearing loss, do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  Simply stated, the 
fact that the veteran currently has bilateral hearing loss is 
not in dispute, either today or in August 1995.  The 
veteran's statements and testimony in this regard are also 
cumulative and redundant.  The evidence at the time of the 
July 1995 RO decision already indicated that the veteran had 
bilateral hearing loss, which he believed to be the result of 
an ammunition dump explosion.  

The veteran's present contentions, while sincere, are merely 
duplicative of those previously raised to the Board and the 
RO in prior decisions.  Thus, such evidence is not new.  

Additionally, none of the recently submitted medical evidence 
indicates that the veteran's current bilateral hearing loss 
is related to his period of service, or existed to a 
compensable degree within one year of discharge.  Thus, to 
the extent such evidence is new in that it has not been 
previously considered, it is not material since it does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156.

Moreover, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Thus, as new and material evidence has not been submitted 
since the August 1995 RO decision, the claim for service 
connection for bilateral hearing loss may not be reopened, 
and the appeal is denied.  


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.  


REMAND

The other issue on appeal is entitlement to an increased 
(compensable) rating for a fungus infection of the left ear.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA ears, nose, and throat 
examination in September 2004.  It was noted that the 
veteran's claims folder was not available for review.  The 
veteran reported that he had trouble hearing and he denied 
that he had any trouble with ear infections, including any 
history of fungus infections, or dizziness.  The examiner 
noted that the physical examination revealed that the 
veteran's tympanic membranes were clear, that both ear canals 
were patent, and that pinnae were normal.  The impression was 
a grossly normal ears, nose, and throat examination.  The 
examiner commented that there was no history of any chronic 
otitis, draining ears, or tympanic membrane perforation.  

The Board notes that at the May 2007 Board hearing, the 
veteran specifically indicated that he had ear infections on 
a recurring basis.  Therefore, he is essentially indicating 
possible worsening of his service-connected left ear 
disability.  The Board also notes that he has not been 
afforded a VA examination, as to his service-connected fungus 
infection of the left ear, in almost four years.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, on remand the RO should provide corrective 
VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
left ear infections since October 2004.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since October 2004 should be 
obtained.  

3.  Have the veteran undergo a VA 
examination to determine the current 
severity of his service-connected fungus 
infection of the left ear.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected fungus infection of 
the left ear should be reported in detail, 
and all indicated tests conducted.  

4.  Thereafter, review the claim for 
entitlement to an increased (compensable) 
rating for a fungus infection of the left 
ear.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and give 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


